                        United States District Court
                                  Southern District of Georgia
     National Union Fire Insurance Company of
     Pittsburgh, Pa.
                                                           Case No.       4:19-cv-00247-WTM-CLR
                  Plaintiff

v.   The Davey Tree Expert Company, Wolf Tre1              Appearing on behalf of
     Inc., Marjorie Conner, Christopher Branch,
     and Oscar Cruz                                              National Union Fire Insurance Co.
                 Defendant                                                   (Plaintiff/Defendant)


                                      ORDER OF ADMISSION
          It appearing to the Court that the requirements stated in LR 83.4 for admission
          pro hac vice have been satisfied, Petitioner's request to appear pro hac vice in
          the United States District Comt for the Southern District of Georgia in the


                                    ¾
          subject case is GRANTED.

          This   'iJL_     day of            vS /--        , ZiJ f 9' .




                                                                                                          EJUDGE
                                                     *****
                                         Tiffany Powers
      NAME OF PETITIONER:

                                         Alston & Bird LLP
              Business Address:
                                                                  Firm/Business Name
                                          1201 West Peachtree Street
                                                                      Street Address
                                                                       Atlanta              GA         30309
                                            Street Address (con 't)         City           State          Zip


                                                      Mailing Address (if other than street address)


                                                Address Line 2            City           State            Zip

                                         404-881-7000                                   586589
                                          Telephone Number (w/ area code)               Georgia Bar Number

                 Email Address:           tiffany.powers@alston.com
